Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated July 15, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Election/Restrictions
This application contains claims 30-34 drawn to an invention nonelected with traverse in the reply filed on November 4, 2020 and claims 36 and 37 drawn to species nonelected without traverse in the reply filed on April 13, 2022. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action. 

Claim Objections
Claim 17 has been objected to because of minor informalities.
	The objection of claim 17 has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
Claims 18-20 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 18-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 14, 17-18, 23, 28-29 and 35 have been rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Mickelson et al. (US Patent No. 3,562,013), Baubet et al. (US Patent Application Publication No. 2019/0024715 A1) and SU 467145 (‘145).
	 The rejection of claims 14, 17-18, 23, 28-29 and 35 under 35 U.S.C. 103 as being unpatentable over Carey, II et al. in view of Mickelson et al. , Baubet et al. and SU 467145 (‘145) has been withdrawn in view of Applicant’s amendment.

II.	Claims 19 and 40 have been rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Mickelson et al. (US Patent No. 3,562,013), Baubet et al. (US Patent Application Publication No. 2019/0024715 A1) and SU 467145 (‘145) as applied to claims 14, 17-18, 23, 28-29 and 35 above, and further in view of Wiesner (US Patent No. 3,065,154).
	The rejection of claims 19 and 40 under 35 U.S.C. 103 as being unpatentable over Carey, II et al. in view of Mickelson et al., Baubet et al. and SU 467145 (‘145) as applied to claims 14, 

17-18, 23, 28-29 and 35 above, and further in view of Wiesner has been withdrawn in view of Applicant’s amendment.

III.	Claim 20 have been rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Mickelson et al. (US Patent No. 3,562,013), Baubet et al. (US Patent Application Publication No. 2019/0024715 A1) and SU 467145 (‘145) as applied to claims 14, 17-18, 23, 28-29 and 35 above, and further in view of Rohrer et al. (US Patent No. 2,997,429).
	The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Carey, II et al. in view of Mickelson et al., Baubet et al. and SU 467145 (‘145) as applied to claims 14, 17-18, 23, 28-29 and 35 above, and further in view of Rohrer et al. has been withdrawn in view of Applicant’s amendment.

IV.	Claims 40 and 41 have been rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Mickelson et al. (US Patent No. 3,562,013), Baubet et al. (US Patent Application Publication No. 2019/0024715 A1) and SU 467145 (‘145) as  applied to claims 14, 17-18, 23, 28-29 and 35 above, and further in view of Foltz, IV (US Patent Application Publication No. 2016/0201165 A1).
	The rejection of claims 40 and 41 under 35 U.S.C. 103 as being unpatentable over Carey, II et al. in view of Mickelson et al. Baubet et al. and SU 467145 (‘145) as applied to claims 14, 

17-18, 23, 28-29 and 35 above, and further in view of Foltz, IV has been withdrawn in view of Applicant’s amendment.

Continued Response
Claim Rejections - 35 USC § 103
I.	Claims 14, 17-18, 23, 28-29 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Mickelson et al. (US Patent No. 3,562,013), Crossley et al. (US Patent No. 4,631,390), Baubet et al. (US Patent Application Publication No. 2019/0024715 A1) and SU 467145 (‘145).
	Regarding claim 14, Carey teaches a method depositing a tin-bismuth alloy onto a titanium substrate, the method comprising: 
Carey teaches a method depositing a tin-bismuth alloy onto a titanium substrate, the method comprising: 
• immersing the titanium substrate (= when the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys) [page 6, [0039]] in an activation solution (= a chemical activation process) [page 8, [0046]] for a predetermined period of time to yield an 
activated titanium substrate (= the chemical activation process is designed to remove oxides and/or foreign material from the base metal surface) [page 9, [0051]],
	• removing the activated titanium substrate from the activation solution after the predetermined period of time has elapsed;
	• after removing the activated titanium substrate from the activation solution, strike 

depositing a layer of nickel onto the activated titanium substrate (= typically, the nickel is flashed or plated to the base metal surface) [page 10, [0052]];
• removing the strike deposited titanium substrate; 
• after removing the strike deposited titanium substrate, immersing the strike deposited titanium substrate in a second electrolyte solution (= electrolyte 46) ; and 
• while immersed in the second electrolyte solution, electrodepositing (= the plating of the metal alloy onto the surface of the metal strip is typically effectuated by conventional electroplating processes) [page 26, [0167]; and Fig. 3] the tin-bismuth alloy (= bismuth, if added to and/or included in the metal alloy, is generally present in amounts up to about 1.7 weight percent of the metal alloy; however, higher weight percentages can be used) [page 32, [0195]] onto the strike titanium substrate (= the metal alloy coating is applied to the surface of the base metal, the surface of the intermediate barrier metal layer, and/or an existing metal alloy coating by a plating process) [page 13, [0061]], the electrodepositing comprising passing an electric current between the strike titanium substrate and an anode (= as metal strip 12 passes through electrolytic tank 44, an electrical current is directed into electrolyte 46 by electrodes 48) [page 26, [0167] and Fig. 3].
The method of Carey differs from the instant invention because Carey does not disclose the following:
a.	The activation solution comprising: 
· water; 
· a fluoride salt containing potassium fluoride, wherein the fluoride salt is 

present at a concentration of about 15 grams per liter to about 30 grams per 
liter, based on a total volume of the activation solution; 
· hydrofluoric acid, wherein the hydrofluoric acid is present at a 
concentration ranging from about 40 milliliters per liter to about 80 milliliters per 
liter; and 
· sulfuric acid, wherein the sulfuric acid is present at a concentration 
ranging from about 2 percent by volume to about 20 percent by volume, based on a total volume of the activation solution.
Carey teaches that the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys (page 6, [0039]). The chemical activation process is designed to remove oxides and/or foreign material from the base metal surface (page 9, [0051]).
Mickelson teaches that:
Provided by this invention is a process for cleaning and deoxidizing titanium and its alloys which produces a stain free, smooth bright surface with inhibition of hydrogen absorption and consequent embrittlement. The process also gives substantially or essentially smut free surfaces even with titanium alloys which normally produce smutty surfaces with other processes (col. 1, lines 55-61).

It has been found according to the present invention that the surfaces of titanium and titanium-based alloys can be deoxidized and cleaned by bringing the surface into contact with a bath of the following composition:
		
    PNG
    media_image1.png
    88
    288
    media_image1.png
    Greyscale
 
(col. 1, lines 62-72).

Except for water, the percentages are on an anhydrous basis. For the purpose of this 
application, the term “hydrofluoric acid” is considered to encompass hydrofluoric acid as well as the resulting acids formed by the utilization of salts in the solutions to provide the needed hydrofluoric acid and/or the equivalent acid fluoride ion. Thus, some of the salts which can be used are the alkali metal silicofluorides such as sodium or potassium silicofluoride, ammonium bifluoride, calcium bifluoride, and alkali metal bifluorides such as sodium or potassium bifluoride, an alkali metal fluoride and particularly sodium, potassium or lithium fluoride, or fluoro boric acid. The bath can also be used with a mixture of such hydrofluoric acid or acid fluoride ion supplying materials (col. 2, lines 1-14).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the chemical activation process described by Carey with 
an activation solution comprising water; a fluoride salt containing potassium fluoride, wherein the fluoride salt is present at a concentration of about 15 grams per liter to about 30 grams per liter, based on a total volume of the activation solution; hydrofluoric acid, wherein the hydrofluoric acid is present at a concentration ranging from about 40 milliliters per liter to about 80 milliliters per liter; and sulfuric acid, wherein the sulfuric acid is present at a concentration ranging from about 2 percent by volume to about 20 percent by volume, based on a total volume of the activation solution because a bath comprising water, 1-30 % by wt. hydrofluoric acid and 10-75 % by wt. sulfuric acid deoxidizes and cleans the surfaces of titanium and titanium-based alloys.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	As to “wherein the hydrofluoric acid is present at a concentration ranging from about 40 milliliters per liter to about 80 milliliters per liter,” Mickelson teaches 1-30 % by wt. hydrofluoric acid (col. 1, line 70). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the hydrofluoric acid described by Carey with wherein the hydrofluoric acid is present at a concentration ranging from about 40 milliliters per liter to about 80 milliliters per liter because it has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].
b.	• after removing the activated titanium substrate from the activation solution, immersing the activated titanium substrate in a first electrolyte solution; 
• while immersed in the first electrolyte solution, strike electrodepositing a layer of
nickel onto the activated titanium substrate.
	Carey teaches that typically, the nickel is flashed or plated to the base metal surface (page 

10, [0052]).
	Crossley teaches depositing the nickel layer in accordance with a technique known as “Wood’s Process”, which involves flashing on the nickel from a bath of nickel chloride, wherein the wire is firstly made an anode for approximately 30 secs. and then the polarity thereof is reversed for approximately 60 secs (col. 3, line 65, to col. 4, line 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method described by Carey with after removing the activated titanium substrate from the activation solution, immersing the activated titanium substrate in a first electrolyte solution; and while immersed in the first electrolyte solution, strike electrodepositing a layer of nickel onto the activated titanium substrate because Carey teaches that the nickel is flash to the base metal surface where a technique known as “Wood’s Process” deposits a nickel flash from a bath of nickel chloride.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
c.	Wherein the tin-bismuth alloy comprising beta phase tin.
Carey teaches that bismuth, if added to and/or included in the metal alloy, is generally present in amounts up to about 1.7 weight percent of the metal alloy; however, higher weight 

percentages can be used (page 32, [0195]).
Baubet teaches that:
Tin is a post-transition metal with two main allotropes or phases, commonly referred to as beta-tin and alpha-tin. At room temperature, the stable phase is beta-tin, which has a tetragonal structure. At low temperatures, beta-tin transforms into alpha-tin, which has a diamond cubic structure. Nonetheless, even at temperatures above the transformation temperature, conventional tin coatings have been found to comprise both alpha-tin and beta-tin in an alpha/beta phase ratio of 5-20% (page 1, [0008]).

	In order to produce a tin coating containing at least 90 mol. % beta-tin, the present inventors have found that it is necessary to carefully select and control the bath temperature 
during the electroplating process (page 3, [0051]).

The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because conventional tin coatings have been found to comprise both alpha-tin and beta-tin in an alpha/beta phase ratio of 5-20%.
	Furthermore, 
(i)  The Carey combination teaches a method in a similar manner as presently claimed. 
Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	(ii)  A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).

d.	Wherein the anode is a tin-bismuth anode having approximately 2 to approximately 5 percent by weight bismuth.
Carey teaches that bismuth is added to and/or included in the metal alloy (page 32, [0195]) is typically effectuated by conventional electroplating processes (page 26, [0167]).
	SU ‘145 teaches the electrodeposition of tin-bismuth alloy. The anodes include Sn-Bi 
with 5-6% Bi (abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode described by Carey with wherein the anode is a tin-bismuth anode having approximately 2 to approximately 5 percent by weight bismuth because using anodes of Sn-Bi with 5-6% Bi electroplates tin-bismuth alloy. 
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 17, Mickelson teaches wherein the predetermined period of time is a time between about 20 seconds and about 40 seconds (= contact times of about 30 seconds to 25 minutes are often adequate for effecting the desired treatment) [col. 2, lines 49-50].
	Regarding claim 18, Mickelson teaches after the removing, rinsing the substrate with a 
rinsing fluid (= following the deoxidation, cleaning and/or brightening the titanium or titanium 

alloy surface can be rinsed with cold water and air dried) [col. 2, lines 51-53] where Carey teaches prior to the electrodepositing (= the base metal is pretreated prior to applying the metal base alloy to the base metal (page 8, [0046]). The rinsed process is designed to remove foreign materials, oxides, pickling solution, deoxidizing agent, fluxes, solvents, and/or cleaning solutions from the surface of the base metal (page 8, [0049])).
	Regarding claim 23, Mickelson teaches wherein the fluoride salt is present at a concentration of about 20 grams per liter, based on a total volume of the activation solution (= 1-30 % by wt. potassium fluoride) [col. 1, line 70 and col. 2, line 12].
	Regarding claim 28, Mickelson wherein the activation solution is maintained at atmospheric pressure and a temperature ranging from about 15 °C to about 50 °C (= although 
this can be done successfully with the bath at ambient temperature, it is usually more satisfactory to employ the bath at about 30- 140o F) [col. 2, lines 45-48].
	Regarding claim 29, the method of Carey differs from the instant invention because Carey does not disclose the method further comprising manufacturing the activation solution prior to immersing the titanium substrate, the manufacturing comprising mixing the sulfuric acid with at least a portion of the water to yield a first acidic solution; mixing the hydrofluoric acid with the first acidic solution to yield a second acidic solution; and dissolving the fluoride salt in the second acidic solution to yield the activation solution.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by the Carey combination by manufacturing the activation solution prior to immersing the titanium 

substrate, the manufacturing comprising mixing the sulfuric acid with at least a portion of the water to yield a first acidic solution; mixing the hydrofluoric acid with the first acidic solution to 
yield a second acidic solution; and dissolving the fluoride salt in the second acidic solution to yield the activation solution because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 22144.04(IV)(C)).
	Regarding claim 35, Mickelson teaches wherein the fluoride salt further comprises lithium fluoride (= thus, some of the salts which can be used are the alkali metal silicofluorides such 
as sodium or potassium silicofluoride, ammonium bifluoride, calcium bifluoride, and alkali 
metal bifluorides such as sodium or potassium bifluoride, an alkali metal fluoride and particularly sodium, potassium or lithium fluoride, or fluoro boric acid. The bath can also be used with a mixture of such hydrofluoric acid or acid fluoride ion supplying materials) [col. 2, lines 7-14].

II.	Claims 19 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Mickelson et al. (US Patent No. 3,562,013), Crossley et al. (US Patent No. 4,631,390), Baubet et al. (US Patent Application Publication No. 2019/0024715 A1) and SU 467145 (‘145) as applied to claims 14, 17-18, 23, 28-29 and 35 above, and further in view of Wiesner (US Patent No. 3,065,154).
	Carey, Mickelson, Crossley, Baubet and SU ‘145 are as applied above and incorporated herein.
	Regarding claim 19, the method of Carey differs from the instant invention because 

Carey does not disclose wherein the rinsing fluid is deionized water.
	Mickelson teaches that following the deoxidation, cleaning and/or brightening the titanium or titanium alloy surface can be rinsed with cold water and air dried (col. 2, lines 51-53). 
	Wiesner teaches preparing titanium and its alloys for plating by immersing in an alkali metal halogen etching bath to more completely rid the surface of all oxides and provide a more uniform layer of complex. The purpose of the various rinsing step is to prevent undue contamination of the etching and plating baths (col. 1, line 65 to col. 2, line 21). The tube was then rinsed in deionized water (col. 3, line 21).
	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the rinsing fluid described by the Carey combination with wherein the rinsing fluid is deionized water because rinsing titanium and its alloys in deionized water prevents undue contamination of the etching and plating baths.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 
prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 40, the method of Carey differs from the instant invention because Carey does not disclose wherein the titanium substrate comprises Ti-6Al-4V.
Carey teaches that the base metal is made of aluminum, aluminum alloys, nickel alloys, tin, 

titanium, or titanium alloys (page 7, [0045]). The chemical activation process is designed to remove oxides and/or foreign material from the base metal surface. In one embodiment of the 
invention, the chemical activation process includes subjecting the base metal surface to a deoxidizing agent (pages 9-10, [0051]).
	Mickelson teaches deoxidizing and cleaning the surfaces of titanium and titanium based alloys (col. 1, lines 62-72).
	Wiesner teaches completely ridding the surface of titanium and its alloys of all oxides (col. 1, lines 65-70). A 2½” diameter titanium alloy tube containing 4% vanadium and 6% aluminum was treated (col. 2, lines 64-66).
It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the titanium substrate described by the Carey combination with wherein the titanium substrate comprises Ti-6Al-4V because a titanium 
alloy containing 4% vanadium and 6% aluminum is deoxidized prior to plating.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

III.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Mickelson et al. (US Patent No. 3,562,013), Crossley et al. (US Patent No. 4,631,390), Baubet et al. (US Patent Application Publication No. 2019/0024715 A1) and SU 467145 (‘145) as applied to claims 14, 17-18, 

23, 28-29 and 35 above, and further in view of Rohrer et al. (US Patent No. 2,997,429).
	Carey, Mickelson, Crossley, Baubet and SU ‘145 are as applied above and incorporated herein.
	Regarding claim 20, the method of Carey differs from the instant invention because Carey does not disclose the method further comprising after the immersing in the activation solution, subjecting the activated titanium substrate to an anodic sulfuric acid process prior to the strike electrodepositing.
Carey teaches that:
In accordance with a yet further aspect of the invention, the base metal is pretreated prior to applying the metal alloy to the base metal. The pretreatment of the base metal is designed to remove dirt, oil, adhesives, plastic, paper and other foreign substances from the surface of the base metal; to remove oxides and other compounds from the base metal surface; etch the base metal surface; and/or improve the bonding of the metal alloy coating to the surface of the base metal. The pretreatment process may include one or more process steps depending 
on the surface condition of the base metal. In one embodiment of the invention, the various steps of the pretreatment process for the base metal are similar to the pretreatment process disclosed in U.S.  Pat.  No. 5,395,702, which is incorporated herein. In another embodiment of the invention, the pretreatment process includes, but is not limited to, an abrasion process; an absorbent process; solvent and/or cleaning solution process; a low oxygen environment process; a rinse process; a pickling process; a chemical activation process; a flux treating process; and/or an intermediate barrier metal layer coating process. In one aspect of this embodiment, each of these pretreatment process can be use singly or in combination with one another. The type and/or number of pretreatment process used generally depends on the type of base metal and/or condition of the base metal surface. The pretreatment process can be applied to a portion of the base metal surface or the complete surface of the base metal (page 8, [0046]).

	Rohrer teach that:
Another object of this invention is to provide a method for electrolytically bright polishing and/or leveling surfaces of members of titanium and titanium base alloys which comprises making the titanium member an electrode in an electrolyte comprising sulfuric acid, fluoboric acid and hydrofluoric acid and passing a current through said electrolyte of a sufficient density and for a sufficient period of time to effect a bright polish on the titanium member (col. 1, lines 63-72).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by the Carey combination with wherein the method further comprising after the immersing in the activation solution, subjecting the activated titanium substrate to an anodic sulfuric acid process prior to the strike electrodepositing because making titanium an anode in an electrolyte comprising sulfuric acid, fluoboric acid and hydrofluoric acid effects a bright polishing and/or leveling surfaces of members of titanium and titanium base alloys.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known work if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

IV.	Claims 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Mickelson et al. (US Patent No. 3,562,013), Crossley et al. (US Patent No. 4,631,390), Baubet et al. (US Patent Application Publication No. 2019/0024715 A1) and SU 467145 (‘145) as applied to claims 14, 17-18, 23, 28-29 and 35 above, and further in view of Foltz, IV (US Patent Application Publication No. 2016/0201165 A1).
Carey, Mickelson, Crossley, Baubet and SU ‘145 are as applied above and incorporated 

herein.
	Regarding claim 40, the method of Carey differs from the instant invention because Carey does not disclose wherein the titanium substrate comprises Ti-6Al-4V.
	Carey teaches that the base metal is made of aluminum, aluminum alloys, nickel alloys, tin, titanium, or titanium alloys (page 7, [0045]). 
The present invention relates to the art of a corrosion-resistant metal materials such as a corrosion-resistant metal made of a corrosion-resistant metal alloy or a base metal which is coated with a corrosion resistant metal alloy, which corrosion-resistant metal material can be used in a wide variety of applications such as, but not limited to, architectural or building materials such as roofing materials, siding materials, window frames, sheet metal, metal plates and the like; truck and automotive products such as, but not limited to, gasoline tanks, filter casings, body molding, body parts and the like; household products such as, but not limited to, appliance housings, electrical housings, light fixtures and the like; marine products such as, but not limited to, boat hulls, boat masts, dock system components; and/or other types of metal materials such as, but not limited to, tools, machinery, wires, cables, electrodes, solder and the like. The invention also relates to various metal alloy or metal coating alloy compositions based upon metal alloys of tin and metal alloys of tin and zinc, and several novel methods and processes used therein for forming the metal alloy materials or base metals coated with the metal alloy materials, such as but not limited to, wire or solder forming, metal strip forming, and coated metal forming by a plating process and/or a hot-dip process (i.e., plating of metal alloy and subsequent flow heating, immersion in molten metal alloy, metal spraying of metal alloy, and/or roller coating of metal alloy), pretreatment of the base metal prior to metal alloy coating, applying an intermediate barrier metal layer prior to metal alloy coating, post-treating the metal alloy or coated base metal, and/or forming the metal alloy or coated base metal into a variety of different articles (page 1, [0016]).

	Foltz, IV teaches that:

Ti-6Al-4V alloy is one of the most common titanium-based manufactured materials, estimated to account for over 50% of the total titanium-based materials market. Ti-6Al-4V alloy is used in a number of applications that benefit from the alloy’s advantageous combination of light weight, corrosion resistance, and high strength at low to moderate temperatures. For example, Ti-6Al-4V alloy is used to produce aircraft engine components, aircraft structural components, fasteners, high-performance automotive components, components for medical devices, sports equipment, components for marine applications, and components for chemical processing equipment (page 1, [0006]).


	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the titanium substrate described by Carey with wherein the titanium substrate comprises Ti-6Al-4V because Carey teaches that the base material is made of titanium or titanium alloys which corrosion-resistant metal material can be used in a wide variety of applications such as, but not limited to automotive products and marine products where Ti-6Al-4V alloy is used to produce high-performance automotive components and components for marine applications.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 41, the method of Carey differs from the instant invention because Carey does not disclose wherein the titanium substrate is a mechanical fastener.
Carey teaches that the base metal is made of aluminum, aluminum alloys, nickel alloys, tin, titanium, or titanium alloys (page 7, [0045]). 
The present invention relates to the art of a corrosion-resistant metal materials such as a corrosion-resistant metal made of a corrosion-resistant metal alloy or a base metal which is
coated with a corrosion resistant metal alloy, which corrosion-resistant metal material can be used in a wide variety of applications such as, but not limited to, architectural or building materials such as roofing materials, siding materials, window frames, sheet metal, metal plates and the like; truck and automotive products such as, but not limited to, gasoline tanks, filter casings, body molding, body parts and the like; household products such as, but not limited to, appliance housings, electrical housings, light fixtures and the like; marine products such as, but not limited to, boat hulls, boat masts, 

dock system components; and/or other types of metal materials such as, but not limited to, tools, machinery, wires, cables, electrodes, solder and the like. The invention also relates to various metal alloy or metal coating alloy compositions based upon metal alloys of tin and metal alloys of tin and zinc, and several novel methods and processes used therein for forming the metal alloy materials or base metals coated with the metal alloy materials, such as but not limited to, wire or solder forming, metal strip forming, and coated metal forming by a plating process and/or a hot-dip process (i.e., plating of metal alloy and subsequent flow heating, immersion in molten metal alloy, metal spraying of metal alloy, and/or roller coating of metal alloy), pretreatment of the base metal prior to metal alloy coating, applying an intermediate barrier metal layer prior to metal alloy coating, post-treating the metal alloy or coated base metal, and/or forming the metal alloy or coated base metal into a variety of different articles (page 1, [0016]).

	Foltz, IV teaches that:

Ti-6Al-4V alloy is one of the most common titanium-based manufactured materials, estimated to account for over 50% of the total titanium-based materials market. Ti-6Al-4V alloy is used in a number of applications that benefit from the alloy’s advantageous combination of light weight, corrosion resistance, and high strength at low to moderate temperatures. For example, Ti-6Al-4V alloy is used to produce aircraft engine components, aircraft structural components, fasteners, high-performance automotive components, components for medical devices, sports equipment, components for marine applications, and components for chemical processing equipment (page 1, [0006]).

It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the titanium substrate described by Carey with wherein the titanium substrate is a mechanical fastener because Carey teaches that the base material is made of titanium or titanium alloys which corrosion-resistant metal material can be used in a wide variety of applications such as, but not limited to automotive products and marine products where Ti-6Al-4V alloy is used to produce high-performance automotive 
components, components for marine applications and fasteners.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

V.	Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Mickelson et al. (US Patent No. 3,562,013) and Crossley et al. (US Patent No. 4,631,390).
	Regarding claim 42, Carey teaches a method depositing a tin-bismuth alloy onto a titanium substrate, the method comprising: 
• immersing the titanium substrate (= when the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys) [page 6, [0039]] in an activation solution (= a chemical activation process) [page 8, [0046]] for a predetermined period of time to yield an 
activated titanium substrate (= the chemical activation process is designed to remove oxides and/or foreign material from the base metal surface) [page 9, [0051]],
	• removing the activated titanium substrate from the activation solution after the predetermined period of time has elapsed;
	• after removing the activated titanium substrate from the activation solution, strike 
depositing a layer of nickel onto the activated titanium substrate (= typically, the nickel is 
flashed or plated to the base metal surface) [page 10, [0052]];
• removing the strike deposited titanium substrate; 

• after removing the strike deposited titanium substrate, immersing the strike deposited titanium substrate in a second electrolyte solution (= electrolyte 46) ; and 
• while immersed in the second electrolyte solution, electrodepositing (= the plating of the metal alloy onto the surface of the metal strip is typically effectuated by conventional electroplating processes) [page 26, [0167]; and Fig. 3] the tin-bismuth alloy (= bismuth, if added to and/or included in the metal alloy, is generally present in amounts up to about 1.7 weight percent of the metal alloy; however, higher weight percentages can be used) [page 32, [0195]] onto the strike titanium substrate (= the metal alloy coating is applied to the surface of the base metal, the surface of the intermediate barrier metal layer, and/or an existing metal alloy coating by a plating process) [page 13, [0061]].
The method of Carey differs from the instant invention because Carey does not disclose the following:
a.	The activation solution comprising: 
· water; 
· a fluoride salt;
· hydrofluoric acid; and 
· sulfuric acid.
Carey teaches that the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys (page 6, [0039]). The chemical activation process is designed to remove oxides 
and/or foreign material from the base metal surface (page 9, [0051]).
Mickelson teaches that:

Provided by this invention is a process for cleaning and deoxidizing titanium and its alloys which produces a stain free, smooth bright surface with inhibition of hydrogen absorption and consequent embrittlement. The process also gives substantially or essentially smut free surfaces even with titanium alloys which normally produce smutty surfaces with other processes (col. 1, lines 55-61).

It has been found according to the present invention that the surfaces of titanium and titanium-based alloys can be deoxidized and cleaned by bringing the surface into contact with a bath of the following composition:
		
    PNG
    media_image1.png
    88
    288
    media_image1.png
    Greyscale
 
(col. 1, lines 62-72).
Except for water, the percentages are on an anhydrous basis. For the purpose of this application, the term “hydrofluoric acid” is considered to encompass hydrofluoric acid as well as the resulting acids formed by the utilization of salts in the solutions to provide the needed hydrofluoric acid and/or the equivalent acid fluoride ion. Thus, some of the salts which can be used are the alkali metal silicofluorides such as sodium or potassium silicofluoride, ammonium bifluoride, calcium bifluoride, and alkali metal bifluorides such as sodium or potassium bifluoride, an alkali metal 
fluoride and particularly sodium, potassium or lithium fluoride, or fluoro boric acid. The bath can also be used with a mixture of such hydrofluoric acid or acid fluoride ion supplying materials (col. 2, lines 1-14).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the chemical activation process described by Carey with 
an activation solution comprising water, a fluoride salt, hydrofluoric acid and sulfuric acid
because a bath comprising water, a fluoride salt, hydrofluoric acid and sulfuric acid deoxidizes and cleans the surfaces of titanium and titanium-based alloys.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
b.	• after removing the activated titanium substrate from the activation solution, immersing the activated titanium substrate in a first electrolyte solution; 
• while immersed in the first electrolyte solution, strike electrodepositing a layer of
nickel onto the activated titanium substrate.
	Carey teaches that typically, the nickel is flashed or plated to the base metal surface (page 10, [0052]).
	Crossley teaches depositing the nickel layer in accordance with a technique known as “Wood’s Process”, which involves flashing on the nickel from a bath of nickel chloride, wherein the wire is firstly made an anode for approximately 30 secs. and then the polarity thereof is reversed for approximately 60 secs (col. 3, line 65, to col. 4, line 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method described by Carey with after removing the activated titanium substrate from the activation solution, immersing the activated titanium 
substrate in a first electrolyte solution; and while immersed in the first electrolyte solution, strike electrodepositing a layer of nickel onto the activated titanium substrate because Carey teaches that the nickel is flash to the base metal surface where a technique known as “Wood’s Process” deposits a nickel flash from a bath of nickel chloride.

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

VI.	Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Mickelson et al. (US Patent No. 3,562,013) and Crossley et al. (US Patent No. 4,631,390) as applied to claim 42 above, and further in view of Foltz, IV (US Patent Application Publication No. 2016/0201165 A1).
Carey, Mickelson and Crossley are as applied above and incorporated herein.
	Regarding claim 43, the method of Carey differs from the instant invention because Carey does not disclose wherein the titanium substrate is a mechanical fastener.
Carey teaches that the base metal is made of aluminum, aluminum alloys, nickel alloys, tin, titanium, or titanium alloys (page 7, [0045]). 
The present invention relates to the art of a corrosion-resistant metal materials such as a corrosion-resistant metal made of a corrosion-resistant metal alloy or a base metal which is
coated with a corrosion resistant metal alloy, which corrosion-resistant metal material can be used in a wide variety of applications such as, but not limited to, architectural or building materials such as roofing materials, siding materials, window frames, sheet metal, metal plates and the like; truck and automotive products such as, but not limited to, gasoline tanks, filter casings, body molding, body parts and the like; household products such as, but not limited to, appliance housings, electrical housings, light fixtures and the like; marine products such as, but not limited to, boat hulls, boat masts, 

dock system components; and/or other types of metal materials such as, but not limited to, tools, machinery, wires, cables, electrodes, solder and the like. The invention also relates to various metal alloy or metal coating alloy compositions based upon metal alloys of tin and metal alloys of tin and zinc, and several novel methods and processes used therein for forming the metal alloy materials or base metals coated with the metal alloy materials, such as but not limited to, wire or solder forming, metal strip forming, and coated metal forming by a plating process and/or a hot-dip process (i.e., plating of metal alloy and subsequent flow heating, immersion in molten metal alloy, metal spraying of metal alloy, and/or roller coating of metal alloy), pretreatment of the base metal prior to metal alloy coating, applying an intermediate barrier metal layer prior to metal alloy coating, post-treating the metal alloy or coated base metal, and/or forming the metal alloy or coated base metal into a variety of different articles (page 1, [0016]).

	Foltz, IV teaches that:

Ti-6Al-4V alloy is one of the most common titanium-based manufactured materials, estimated to account for over 50% of the total titanium-based materials market. Ti-6Al-4V alloy is used in a number of applications that benefit from the alloy’s advantageous combination of light weight, corrosion resistance, and high strength at low to moderate temperatures. For example, Ti-6Al-4V alloy is used to produce aircraft engine components, aircraft structural components, fasteners, high-performance automotive components, components for medical devices, sports equipment, components for marine applications, and components for chemical processing equipment (page 1, [0006]).

It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the titanium substrate described by Carey with wherein the titanium substrate is a mechanical fastener because Carey teaches that the base material is made of titanium or titanium alloys which corrosion-resistant metal material can be used in a wide variety of applications such as, but not limited to automotive products and marine products where Ti-6Al-4V alloy is used to produce high-performance automotive 
components, components for marine applications and fasteners.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Response to Arguments
Applicant’s arguments filed July 15, 2002 have been fully considered but they are not persuasive.
• Applicant states that Carey describes a laundry list of base metals, including carbon steels, stainless steels, copper, copper alloys, aluminum, aluminum alloys, nickel alloys, tin, titanium, and titanium alloys. Carey describes a laundry list of pretreatments, including an abrasion process, an absorbent process, solvent and/or cleaning solution process, a low oxygen environment process, a rinse process, a pickling process, a chemical activation process, a flux treating process, and an intermediate barrier metal layer coating process. However, Carey does not teach or suggest the combination of features of Claim 14.
In response, there is no requirement that the presently claimed features be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 

1970).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
The disclosure of desirable alternatives does not necessarily negate a suggestion for 
modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

	• Applicant states that however, Baubet does not teach or suggest modifying the method of Carey to include the features of Claim 14.
	• Applicant states that however, Khamaev does not teach or suggest modifying the method of Carey to include the features of Claim 14.
	In response, there is no requirement that the motivation to make the combination be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin 170 USPQ 209 (CCPA 1971); In re Rosselet 146 USPQ 183 (CCPA 1960). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        July 28, 2022